          Case 4:20-cv-00028-KGB Document 6 Filed 01/19/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

COREY L. ELLIS                                                                          PLAINTIFF

v.                                Case No. 4:20-cv-00028-KGB

NIKITA BORDERS, et al.                                                              DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Corey L. Ellis’s complaint is dismissed without prejudice. The relief sought is denied. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order

and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 19th of January, 2021.


                                                       ________________________
                                                       Kristine G. Baker
                                                       United States District Judge
